DETAILED CORRESPONDENCE
This Office action is in response to the application filed April 19, 2020.
Claims 15 and 16 are objected to because of the following informalities:  
a)	The claims are redundant and recited the same limitation to claim 13 for the vinyl alkoxysilane is vinyl trichloro silane. 
b)	The term “polysiloxanec” is misspelled in throughout the specification and in many of the claims, see paragraphs [0006] and [0009] in the specification and claims 1 and 5 as examples. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 1-20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the sensitizers or an ingredient to react to exposure to actinic radiation to catalyze the formation of a negative image in the photoresist composition
Applicants are reminded that any amendment to the claims should find support in the specification as originally filed.
Correction is necessary.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a) (1) as being clearly anticipated by WADA et al (2012/0003437) or CN-109735144 (AN et al).
The claimed invention recites the following:

    PNG
    media_image1.png
    159
    598
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    36
    572
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    46
    464
    media_image3.png
    Greyscale

WADA et al report a photosensitive resin composition comprising a polymer obtained from a silsesquioxane constituted of one or two or more kinds of a cage-shaped silsesquioxane compound, see paragraph [0024] on page 4 for the following structure having Si atoms located at eight corners, see below:                       
    PNG
    media_image4.png
    240
    352
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    85
    442
    media_image5.png
    Greyscale



Applicants are further directed to paragraph [0086] wherein Table 1 disclose substituent groups R1 wherein I-23 and I-30 report the cage siloxane above having a methacrylic acid ester vinyl group, see below:

    PNG
    media_image6.png
    606
    584
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    255
    436
    media_image7.png
    Greyscale

This repeating unit when forming a polymer generates a methacrylate polymer meeting the claimed invention recited in claim 1.
AN et al report photocuring composition wherein the polymer is a POSS/fluorohydrocarbon radical siloxane modified polyacrylate coating compositions.  The composition also includes (B) a photoinitiator, see the abstract below:
    PNG
    media_image8.png
    237
    548
    media_image8.png
    Greyscale

This composition displays good water-repellent soil repellency energy and has anti-scratching properties.
The claims as recited are anticipated by above disclosures.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S CHU whose telephone number is (571)272-1329. The examiner can normally be reached on IFP-Flex.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith, can be reached at telephone number 571-272-1166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

						/John S Chu/                                                                        Primary Examiner, Art Unit 1737                                                                                                                 
J. Chu
September 13, 2022